Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2019

                                       No. 04-19-00326-CV

                         IN THE INTEREST OF T.H.J., CHILDREN,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00096
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was originally due to be filed on May 28, 2019.
After the reporter’s record was not filed, this court notified the court reporter that the record was
due. In response, the court reporter filed a notice of late record requesting until June 14, 2019 to
file the reporter’s record. The request is GRANTED. It is therefore ORDERED that the
reporter’s record must be filed in this appeal no later than June 14, 2019. TEX. R. APP. P. 35.3(c).
FURTHER REQUESTS FOR EXTENSIONS OF TIME WILL BE DISFAVORED.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court